 

Exhibit 10.37

 

[image1.jpg]
 
AMENDMENT TO THE SUPPLY AGREEMENT
 
THIS AMENDMENT TO THE SUPPLY AGREEMENT (this Amendment ) is made as of March
28th, 2020 (the "Effective Date"), by and between HTO Holdings Inc., a
corporation under the laws of the State of Delaware, having a place of business
at 78000 Fred Waring Dr. Ste 103. Palm Desert CA, 92211, (" Supplier"), and
Exactus Inc., a corporation existing and organi ed under the laws of the Nevada,
having a place of business at 80 NE 4th Avenue, Suite 28, Delray Beach, Florida
33483, (hereinafter "Buyer" or the "Company") (Buyer and Supplier may be
referred as the "Parties" or Party ), and amends certain terms of the Supply
Agreement among the Parties dated as of February 3rd, 2020 (the Original
Agreement ).
 
WHEREAS the Parties are subject to the terms and conditions of the Original
Agreement to which Supplier will grow, harvest, process, extract and supply
Products, as defined below, to Buyer (referred to below as "Production").
 
NOW THEREFORE in consideration of the promises and of the respective covenants
and agreements herein contained, it is agreed by and between the parties hereto
as follows:
 
1.
Capitali ed terms used in this Amendment and not otherwise defined shall have
the respective meanings specified in the Original Agreement.
 
2.
Unless otherwise provided, all references herein to Sections, Articles or
Schedules of an agreement other than this Agreement are references to Sections,
Subsections, Articles and Schedules of or to the Original Agreement.
 
3.
The provisions of the Original Agreement shall be amended as set out in this
Agreement as and from the date of this Amendment.
 
4.
An additional Section 21 shall be added to the Original Agreement, with the
following provision:
 
21.
ADDITIONAL SERVICES
 
In addition to the supply of the Products described in the Agreement herein, the
Buyer shall provide the Supplier with the following services:
 
21.1  Aid Supplier s management in building the out the necessary compliance
requirements for the Products.


 
21.2 Participate in discussions related to Supplier s 2020 farming, harvesting
and processing plans as well as joint supply scenarios. 
 
21.3 Interact with the Supplier s ingredient and manufacturing divisions to
facilitate development of documents for selected SKUs to service white label
market
 
21.4 Aid the CEO of the Supplier in overseeing the entire supply chain and work
jointly in establishing higher quality and compliance standards, lower
production costs and maximi e scalability
 
21.5 The Supplier agrees to pay the Buyer USD$3500 a month, beginning March
15th, and paid on the 1st of each month thereafter, in consulting fees (the
Consulting Fee ). The Supplier reserves the right to cancel the Consulting Fee
with 30 days notice.
 
5.
Any reference to the Original Agreement made in any document delivered pursuant
thereto or in connection therewith shall be deemed to refer to the Original
Agreement as amended, supplemented, modified, restated or replaced by this
Amendment and otherwise from time to time.
 
 
 
 

 
 
 
6.
With the exception of the foregoing amendment, the Original Agreement shall
continue in full force and effect unamended and the Original Agreement, as
amended and modified by this Amendment, is in all respects ratified and
confirmed and the Original Agreement and this Amendment shall be read, taken and
construed as one and the same instrument.
 
7.
Each of the parties hereto shall promptly do, make, execute, deliver or cause to
be done, made, executed or delivered, all such further acts, documents and
things as the other parties hereto may require, acting reasonably, from time to
time for the purpose of giving effect to this Amendment and shall use reasonable
efforts and take all such steps as may be reasonably within its power to
implement to the full extent the provisions of this Amendment.
 
8.
This Amendment constitutes the only agreement between the parties with respect
to the subject matter hereof and shall supersede any and all prior negotiations
and understandings.
 
9.
The terms and provisions of this Amendment shall be binding upon and enure to
the benefit of the Parties and their respective executors, heirs, successors and
permitted assigns.
 
10.
This Amendment shall be governed by and interpreted and enforced in accordance
with laws of the laws of the State of Delaware.
 
11.
This Agreement may be executed in any number of counterparts, which taken
together shall form one and the same agreement. Counterparts may be delivered
either in original or faxed form and the parties adopt any signatures received
by a receiving fax machine as original signatures of the parties.
 
 

 
 
 
IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the
date first written above.
 
HTO HOLDINGS INC.
 
By: /s/ Zayn Kalyan
Name: Zayn Kalyan

Title Corporate Secretary

Date: March 28, 2020

 
EXACTUS INC.
 
By: /s/ Emiliano Aloi

Name:
Title: Emiliano Aloi - CEO

Date: March 28, 2020
 
 
 
 
